DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response to Appeal Brief
The applicant’s remarks filed on 01/12/2022 regarding to remarks in Appeal brief, is accepted and the rejection has been withdrawal.    
Applicant's argument filed on 01/12/2022 has been fully considered but not persuasive, and they are as follows. 
Applicant argues that the prior art Lapeus et al (US 5720377) does not teach “A dock configured to support the sample receptacle carrier; a drive assembly configured to move the dock between a first position and a second position; and
one or more magnets fixedly contained within or disposed on the dock, wherein the one or more magnets are configured to magnetically couple with a magnetic portion of the sample receptacle carrier, such that the sample receptacle carrier is secured to the dock, when the dock moves between the first position and the second position”.
The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification.
Examiner maintains that Lapeus discloses A dock (figures 5 and 6 114), configured to support the sample receptacle carrier (figures 2 and 5 33);
 a drive assembly (figure 5 drive system 116) configured to move the dock (114) between a first position (figure 3 first position 16) and a second position (figure 3 second position 18); and
one or more magnets (abstract, figures 5 and 6; 121a-121e also see Col. 9 lines 37 - 45) disposed on the dock (114), wherein the one or more magnets (figure 5 magnet assemblies 121a- 121e also see Col. 9 lines 38 - 47) are configured to magnetically couple with a magnetic portion (figure 6 134, also see Col. 10 lines 54 - 68) of the sample receptacle carrier (33), such that the sample receptacle carrier (33) is secured to the dock (114),  when the dock (114) moves between the first position (16) and the second position  (18).   
Therefore, any ordinary skill in the art would conclude that as broadly as can be reasonably interpreted the teachings of the Lapeus et al (US 5720377) substantially satisfy the limitations of claims 1 and 17. Thus, in view of the above reasons, Examiner maintains rejections.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-11 and 13 - 17 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by Lapeus et al (US 5720377 A; hereinafter "Lapeus”). 
Regarding Claim 1; Lapeus teaches an apparatus for transporting a sample receptacle carrier (figures 2 and 5; 33) coupled to a sample containing receptacle (figures 2 and 3; 34 and on figure 6; 130), comprising:
A dock (figure 5 and 6 tray 114), configured to support the sample receptacle carrier (figures 2 - 4; 33);
 a drive assembly (figure 5 drive system 116) configured to move the dock (figure 5 and 6 tray 114) between a first position (figure 3 first position 16) and a second position (figure 3 second position 20); and
one or more magnets (abstract, figures 5 and 6; 121a-121e also see Col. 9 lines 37 - 45) disposed on the dock (114), wherein the one or more magnets (figure 5 magnet assemblies 121a- 121e also see Col. 9 lines 38 - 47) are configured to magnetically couple with a magnetic portion (figure 6 134, also see Col. 10 lines 54 - 68) of the sample receptacle carrier (figures 2 - 4; 33), such that the sample receptacle carrier (33) is secured to the dock (114),  when the dock (114) moves between the first position (16) and the second position (18). 
Regarding Claim 2; Lapeus teaches, wherein each oi the one or more magnets (121a - 121 e) is a permanent magnet, (figures 3 and 4 also see Col. 10, lines 38-41 and column 11, lines 10-14).
Regarding Claim 3; Lapeus teaches, wherein the permanent magnet is a neodymium magnet (figures 3 and 4 also see Col. 11, lines 10-14).
Regarding Claim 4; Lapeus teaches, 'wherein each of the one or more magnets (121 a - 121e) is an electromagnet (figure 3, also see Col. 10, lines 38-41 and Col. 11, lines 13-14).
Regarding Claim 5; Lapeus teaches, further comprising:
A sensor (figures 4 and 5, sensors 38 and 128) configured to detect a presence of the sample receptacle carrier (33) adjacent the dock (114): and
A controller (figure 3 a controller 28 also see Col. 7 line 1 -13} operatively coupled to the electromagnet (figure 3) and configured to transmit a control signal to activate the electromagnet when the sensor senses the presence of the sample receptacle carrier (33) adjacent the dock (114).
Regarding Claim 6; Lapeus teaches, wherein the dock (114) comprises a first carrier support portion configured to support (the carrier member 52 is a support block 54) the sample receptacle carrier (33) by engaging a bottom portion of the sample receptacle carrier (33) adjacent the dock (114).
Regarding Claim 7; Lapeus teaches, wherein the dock (114) further comprises a second carrier portion (18) extending upward from the first carrier (16) support portion and configured to contact a side portion of the sample receptacle carrier (33).
Regarding Claim 8; Lapeus teaches, (figures 5 and 6 also see Col. 10 lines 54 - 82) wherein each of the one or more magnets (121 a - 121 e) is contained within or disposed on the second carrier (figure 3) support portion of the dock (114).
Regarding Claim 9; Lapeus teaches, wherein:
The second carrier support portion defines a cavity (figure 3 an empty slot 64); and
Each of the one or more magnets (121a - 121 e) is positioned in the cavity (figure 3 also see Col. 7 lines 10-18).
Regarding Claim 10; Lapeus teaches, wherein the second carrier support portion comprises a surface contoured to substantially match a peripheral shape of the sample receptacle carrier (33).
Regarding Claim 11; Lapeus teaches, wherein each of the one or more magnets (121a - 121e) is positioned such that the one or more magnets (121a - 121 e) are spaced apart from a periphery of the sample receptacle carrier (33) when the sample receptacle carrier (33) is magnetically coupled with the one or more magnets (figure 3, equally spaced dividing walls 61, also see Col. 9 lines 38 - 42 and lines 55 - 82).
Regarding Claim 12; Canceled
Regarding Claim 13; Lapeus teaches, wherein the drive assembly comprises a sample receptacle carrier track (33).
Regarding Claim 14; Lapeus teaches, wherein the drive assembly comprises:
a motor (figure 4 a bidirectional motor 104 such as a stepper motor, also see Col. 7 lines 19 -
24);
A first pulley coupled to the motor (figure a first one of the pulleys 88a, also see Col. 7 lines 19
A second pulley (figure 4 a second one of the pulleys 86b, also see Col 7 lines 13 - 24): and
A drive belt (figure 4 a belt 84, also see Col. 7 lines 19 - 24) coupled to the first (86a) and second pulleys (86b) and coupled to the movable dock (114),
Wherein the motor (104) is configured to rotate the first pulley (figures 8 and 9 also see Col. 12 lines 38 -40) and, m turn, the drive belt (84), thereby moving the dock (114) between the first position (16) and the second position (18).
Regarding Claim 15; Lapeus teaches, further comprising a diverter configured to move the sample receptacle carrier (33) from a conveyor assembly to a position adjacent the dock (114).
Regarding Claim 16; Lapsus teaches, wherein the diverter is a disc diverter (figures 10 and 18A-C also see Col.13 lines 1 -6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 75 - 81 are rejected under 35 USC 103 as being unpatentable over Lapeus et al (US 5720377 A; hereinafter "Lapeus”), in view of BUSE et al (USPGPUB 2016/0060680 A1).
Regarding Claim 17; Lapeus teaches a method of transporting a sample containing receptacle coupled to a sample receptacle carrier (33), the method comprising the steps of:
(a) Positioning the sample receptacle carrier (33); adjacent a dock (114),
 (b) Magnetically coupling a magnetic portion (figure 6 134, also see Col. 10 lines 54 - 68} of the sample receptacle carrier (33) with one or more magnets disposed on the dock (114) to secure the sample receptacle carrier to the dock (114), and
(c) after step (a) Moving the dock (114) coupled to the sample receptacle carrier (33) from a first position (16) located, adjacent to or within a processing instrument (abstract, figures 1 and 2 a process queue 18 also see Col, 5 lines 31 - 42) to a second position (18), located within the processing instrument (18).
Lapeus does not explicitly teach, a method.
However, BUSE teaches in (title and figure 44 also see paragraph 0117),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use BUSE’s method within Lepeus’s system in order to have features and characteristics of the present disclosure, as well as the methods of operation, functions of related elements of structure and the combination of parts, and economies of manufacture.
Regarding Claim 75; Lapeus teaches, wherein step (a) comprises moving the sample receptacle carrier (33) onto a carrier support portion (Figure 2 a support block 54) of the dock (114).
Regarding Claim 76; Lapeus teaches, further comprising, at the second position (18), the step of aspirating a portion of a sample contained within the sample containing receptacle (33).
Regarding Claim 77; Lapeus teaches, further comprising the step of performing an assay on the aspirated portion of the sample (see Col. 5 lines 18 - 33).
Regarding Claim 78; Lapeus does not explicitly teach, wherein the assay comprises subjecting the aspirated portion of the sample to nucleic acid amplification reaction conditions.
However, BUSE teaches wherein the assay comprises subjecting the aspirated portion of the sample to nucleic acid amplification reaction conditions (abstract and also figure 1 and paragraphs 0124 and 137).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use BUSE’s method within Lepeus’s system in order to have an accurate test result with a plurality of test sample.
Regarding Claim 79; Lapeus does not explicitly teach, further comprising the steps of: after the aspirating step, moving the dock from the second position to the first position; and magnetically decoupling the magnetic portion of the sample receptacle carrier from the one or more magnets disposed on the dock.
However, BUSE teaches further comprising the steps of: after the aspirating step, moving the movable dock from the second position to the first position; and magnetically decoupling the magnetic portion of the sample receptacle carrier from the one or more magnets on the dock (Figures 2 and 4, the transport tray 38, also see Col. 6, lines 32 - 38 and Col.9 lines 22 - 32),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use BUSE’s method within Lepeus’s system in order to have desirable support on reagent pack within the frame.
Regarding Claim 80; Lapeus does not explicitly teach, further comprising, after the magnetically decoupling step, the step of moving the sample receptacle earner away from the dock.
However, BUSE teaches further comprising, after the magnetically decoupling step, the step of moving the sample receptacle carrier away from the dock [paragraphs 0020 and 0140].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use BUSE’s method within Lepeus’s system in order to have suitable configuration device.
Regarding Claim 81; Lapeus teaches, wherein step (a) comprises diverting the sample receptacle carrier (33) from a conveyer assembly to a position adjacent the dock (114).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856